Title: To James Madison from Thomas Appleton, 5 July 1805 (Abstract)
From: Appleton, Thomas
To: Madison, James


          § From Thomas Appleton. 5 July 1805, Leghorn. “My last respects were in date of the 11th. of June, in which I inclos’d a translation into our language of the considerations which the government of Genova publish’d as reasons for annexing their territory to the empire of France. His majesty is now at Genova, but he has not as yet publickly made known the limits of his new Kingdom—very lately he invested Eugenio Beauharnais with the viceroyalty, and it is confidently Asserted that the King of Spain has approv’d the propos’d marriage with his daughter the Queen of Etruria.
          “On the Evening previous to the corronation of the King of Italy at Milan, Mr. Saml. Purviance of Baltimore and Mr. Nathaniel amory of Boston were arrested in that city, and kept under close confinement during fifteen days—the original cause of Suspicion was nothing more I am inclin’d to believe, than an excess of vigilance of the police, over all those who Speak the English language⟨;⟩; in addition to this circumstance, that from their spies they had learnt the uncommon price they had paid for tickets of admittance to the Cathedral, in order to be present at the Ceremony of incorronation.
          “On examination of their papers Mr. Purviance was liberated, with injunctions to leave the City in 24 hours, but among those of Mr. Amory was found a letter from Mr. Gibbs a merchant of Palermo, in which he had in the most unqualified manner spoken of the Emperor Napoleone—giving way to a licence of expression at all times unbecoming, but peculiarly improper in the present conjuncture—this unhappy circumstance has been the cause that Mr. Amory has been convey’d under an escort to Paris. I have been since inform’d that the Emperor has order’d his minister at Naples to demand of the government to deliver up the person of Mr. Gibbs.
          “This is the second instance where our Citizens have been imprison’d in Lombardy; and As there is no Agent of the U:states from hence to Paris, to recognize the passports of distant ministers and Consuls, I have well-grounded reason to believe, we may frequently have occasion to lament the want of it—on the 9th of June the Ship Eagle Nathl. Shaler master, was brought to on her passage from Algesiras to this port, by his Britanick majesty’s Ship the Phoebe, The Hble. Thos. Cassel commander; and forcibly impress’d, John Kelly a native of Connecticut, and Alexander Fisk, native of Rhodeisland; both of whom were provided with protections from the collector of Middletown in the State of Connecticut.
          “In consequence of letters I have receiv’d from my brother-in-law Samuel Emery of Philadelphia, I now inclose you, sir, duplicates of my Accounts for disbursements to seamen &c. in 1800. and 1803.—the original Accounts at the close of those years were regularly transmitted with the necessary documents; and As the orders which I drew for their amounts in favor of Saml. Emery were forwarded by the Same conveyances, I Could not doubt of the punctual delivery of my accounts to the department of State—those for 1800. went by the Brig Maria Louisa, Nathl. Bouche master for Norfolk, and sail’d on the 10th. of January 1801.—those for 1803 went by the Hannah, Capt. Yeardsley for Phila. on the 20th of January 1804.—as no letters have reach’d my hands from the department of State since the year 1799, it was difficult to foresee the unpardonable negligence of those Captains. I have been able to procure from the father of the hospital duplicates for the most Considerable charges; but the English Consular-fees for the interrment of divers seamen Are now impossible to obtain, as at present there is no british Consul residing here.
          “The medical attendance of Doctor Blay which comprises a number of the items, are still more impracticable to procure, as he died in the course of the last year.
          “The great number of other Small Sums which Are in my Accounts, and paid to distress’d seamen, who arrived from the extremes of Italy, and Istria, you are at once, sensible, that it is now totally out of my power to furnish duplicate vouchers.
          “After this undisguis’d statement of facts, I am persuaded sir that I need only address myself to those sentiments of equity which so eminently distinguish you, in order that the amount of the inclos’d duplicate accounts for 1800. and 1803 may be pass’d to my credit. Inclos’d is the list of American Vessels arriv’d in this port from the 1st. of January to the 30th. of June of the present year, their numbers and amount of Value is much greater than during any Similar period, since seven years I have held this Consulate! I have made Known to both the ministers, and to the principal Consuls from the U:states in Europe the peace which was concluded by Coll’ Lear at Tripoli on the 3d. of June last.”
          
          
            Adds in a postscript: “1. The amount of imports from the U: States in six months being for the immense sum of One million, Nine hundred and forty seven thousand, five hundred Dollars.”
          
        